                         Attachment A




Case 2:18-cr-00144-PP-WED Filed 06/26/18 Page 1 of 10 Document 7
Case 2:18-cr-00144-PP-WED Filed 06/26/18 Page 2 of 10 Document 7
Case 2:18-cr-00144-PP-WED Filed 06/26/18 Page 3 of 10 Document 7
Case 2:18-cr-00144-PP-WED Filed 06/26/18 Page 4 of 10 Document 7
Case 2:18-cr-00144-PP-WED Filed 06/26/18 Page 5 of 10 Document 7
Case 2:18-cr-00144-PP-WED Filed 06/26/18 Page 6 of 10 Document 7
Case 2:18-cr-00144-PP-WED Filed 06/26/18 Page 7 of 10 Document 7
Case 2:18-cr-00144-PP-WED Filed 06/26/18 Page 8 of 10 Document 7
Case 2:18-cr-00144-PP-WED Filed 06/26/18 Page 9 of 10 Document 7
Case 2:18-cr-00144-PP-WED Filed 06/26/18 Page 10 of 10 Document 7
